DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/17/2020 has been entered. Claims 1-19 have been amended and are currently pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 12/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant failed to provide a full copy for foreign document 1, EP2276563. 
NOTE: Applicant failed to provide the foreign document but rather argued that since it corresponds to a US patent, that it is not required to provide the full copy. The Examiner disagrees and thus a legible copy of the document is herein attached.

Withdrawn Objections and Rejections
	The specification and drawing have been amended and thus their objection has been withdrawn.
	Claims 1-19 have been amended to obviate minor informalities and thus the objection of the claims has been withdrawn.
	Claim 1 has been amended by removing the product by process claim language for the catalyst and step (a) for making the catalyst is given patentable weight. US’672, cited in the last Office Action, fails to anticipate the now amended Claim 1. Hence, the 102(a)(1) rejection of the record has been withdrawn.

Newly Applied Claim Objections
Claim 7 is newly objected to because of the following informalities:  “gaseously” has be replaced by “gaseous state” to conform to a US terminology.  Appropriate correction is required.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation "liquid state".  There is insufficient antecedent basis for this limitation in the claim because nowhere in Claim 1 it has been indicated that the organic solvent is in liquid state.
	Claims 4-6 are also rendered indefinite for depending on Claims 2-3.

Maintained Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 stand rejected in a modified under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 step (b) broadly recites “organic compound containing oxygen and/or nitrogen” and Claim 1 step (c) broadly recites “active phase comprising at least one Group VIII metal” to prepare the Fischer-Tropsch catalyst whereas the instant specification discloses:
the following as organic compounds containing oxygen and/or nitrogen (pages 5-7):

    PNG
    media_image1.png
    99
    591
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    249
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    584
    media_image3.png
    Greyscale

	and
cobalt or iron as the active phase metal (page 20, lines 13-14). 
Thus, the specification fails to disclose any additional species of organic compound containing oxygen and/or nitrogen and Group VIII active phase metal in the method for preparing the Fischer-Tropsch catalyst. The specification fails describe the process for the production of the Fischer-Tropsch catalyst using the claimed genus of any organic compound containing oxygen and/or nitrogen and any Group VIII active phase metal.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP § 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible organic compound containing oxygen and/or nitrogen and Group VIII active phase metal in the method for preparing the Fischer-Tropsch catalyst. Thus, Applicants have failed to demonstrate possession of any organic compound containing oxygen and/or nitrogen and any Group VIII active phase metal to produce Fischer-Tropsch catalyst.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 

Thus it is concluded that the written description requirement is not satisfied.

Response to Arguments
Applicant argues that Group VIII is limited and that in the catalyst art, Group VIII metals include Fe, Co, Ni, Ru, Rh, Pd, Os, Ir and Pt. Applicant further presents the following arguments:

    PNG
    media_image4.png
    151
    580
    media_image4.png
    Greyscale

The Examiner disagrees because even though Group VIII catalyst is known to include a limited number of transition metals, each transition metal in Group VIII have a 

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-16 and 19 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over International publication WO2018/072921A1 (WO’921, Published Apr. 26, 2018; Original and English translation attached herein).
	Regarding Claim 1, WO’921 teaches (in [0017] and [0029]) a process for preparing a catalyst containing an active cobalt phase, deposited on a support comprising alumina, silica or silica-alumina, said support containing a mixed oxide phase containing cobalt and/or nickel,  comprising at least a) a step of bringing a support comprising alumina, silica or silica-alumina into contact with at least one solution containing at least one precursor of cobalt and/or of nickel, then drying at a temperature below 200ºC and calcining at a temperature of between 700ºC and 1200ºC, so as to obtain a mixed oxide phase containing cobalt and/or nickel in the support, then carrying out b) a step of bringing said support containing said mixed oxide phase into contact with at least one solution containing at least one precursor of cobalt, 2/CO molar ratio between 0.5 and 4.
	Regarding Claims 11-16 and 19, WO’921 teaches that the organic compound can be a compound of formula CxHy or can be a compound containing oxygen and/or nitrogen as follows:

    PNG
    media_image5.png
    105
    649
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    695
    674
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    90
    640
    media_image7.png
    Greyscale


The difference between WO’921 and the instant claim is that in the instant claim the mixed oxide phase is contacted with organic compound containing oxygen and/or 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a catalyst using the claimed steps a-d and further conducting a Fischer-Tropsch process using the catalyst because WO’921 teaches a method for preparing a catalyst using the same claimed steps except that step c) uses a limited number of alternatives as organic compounds, among them being the instantly claimed organic compound containing oxygen or nitrogen, and further using the catalyst in the Fischer-Tropsch process.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 
Thus a skilled artisan would have been motivated to try the different organic compounds of WO’921 with a reasonable expectation of success in obtaining a catalyst containing a catalyst as instantly claimed and further using the catalyst in the Fischer-Tropsch process with a reasonable expectation of success in preparing hydrocarbons.

Claims 2-6 are newly rejected under 35 U.S.C. 103 as being unpatentable over International publication WO2018/072921A1 (WO’921, Published Apr. 26, 2018; Original and English translation attached herein) as applied to Claims 1, 11-16 and 19 above, and further in view of International publication WO2018/202467A1 (WO’467, Published Nov. 8, 2018, Effectively filed on May 4, 2017; Original and English translation attached herein).
The teachings of WO’921 has been set forth above. Furthermore, WO’921 uses the conventional impregnation method in the step of bringing support into contact with the organic compound ([0042]). However, he reference fails to teach that the process of adding the organic compound onto the support is carried out by the simultaneous bringing together of said porous support and said organic compound in the liquid state and without physical contact between said porous support and said organic compound in the liquid state, at a temperature below the boiling point of said organic compound and under conditions of pressure and duration such that a fraction of said organic 
WO’467 teaches a method for adding an organic compound in liquid state to a porous solid catalyst support (as in claimed step b)) and integration into a process for preparing a heterogeneous catalyst. WO’467 teaches that the organic compound comprises oxygen and/or nitrogen:

    PNG
    media_image8.png
    524
    661
    media_image8.png
    Greyscale

Regarding Claim 2, WO’467 teaches in [0012] that the process of adding the organic compound is carried out by the simultaneous bringing together of said porous support and said organic compound in the liquid state and without physical contact between said porous support and said organic compound in the liquid state, at a temperature below the boiling point of said organic compound and under conditions of 
Regarding Claim 3, WO’467 teaches in [0014] that the process is carried out by means of a unit for adding said organic compound comprising a first compartment and a second compartment that are in communication so as to allow the passage of a gaseous fluid between the compartments, the first compartment containing the porous support and the second compartment containing the organic compound in the liquid state.  
Regarding Claims 4-5, WO’467 teaches in [0014] that the unit for adding organic compound comprises a chamber that includes the first and second compartments, the two compartments being in gaseous communication.  
Regarding Claim 6, WO’467 teaches that the process for adding the organic compound is carried out in the presence of a stream of a carrier gas circulating from the second compartment into the first compartment ([0015]).  
Furthermore, WO’467 teaches that the catalysts prepared after the addition of the catalyst support and the organic compound can be used for the synthesis of hydrocarbons from synthesis gas (same as claimed Fischer-Tropsch process).
WO’467 teaches in [0008] that the conventional method for preparing a catalyst involves the impregnation step in which the organic compound is introduced so as to fill all the porosity of the support in order to obtain a homogeneous distribution, which results in using large amounts of organic compound or in dilution the organic compound in a solvent. WO’467 further teaches that after this conventional impregnation, a drying step is necessary to eliminate excess organic compound or solvent which leads to 
Thus, a skilled artisan would have been motivated to use the methods of WO’467 in place of the conventional impregnation method of WO’921 with a reasonable expectation of success in adding the organic compound to the porous support in a safer manner.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to add the at least one organic compound containing oxygen and/or nitrogen to the porous support wherein the adding is carried out by the simultaneous bringing together of said porous support and said organic compound in the liquid state and without physical contact between said porous support and said organic compound in the liquid state, at a temperature below the boiling point of said organic compound and under conditions of pressure and duration such that a fraction of said organic compound is transferred in the gaseous state to the porous support in view of the combination of WO’921 and WO’467.

Allowable Subject Matter
The subject matter of Claims 7-10 and 17-18 is free of prior art. The closest prior art references are International publications WO2018/072921A1 (WO’921, Published ; Original and English translation attached herein) and WO2018/202467A1 (WO’467, Published Nov. 8, 2018, Effectively filed on May 4, 2017; Original and English translation attached herein).
Regarding Claims 7-10, WO’467 fails to teach that the organic compound is in the liquid state but fails to teach or suggest that adding of the organic compound on to the porous support is carried by bringing in the support together with a porous solid comprising organic compound under conditions of temperature, pressure and duration such that a fraction of organic compound is transferred in a gaseous state from said porous solid to said porous support.
Regarding Claims 17-18, neither WO’921 nor WO’467 teaches that the organic compound comprises at least one carboxyanhydride function or at least one dilactone function.

Conclusion
Claims 1-19 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622